Name: Council Decision 2012/662/CFSP of 25Ã October 2012 in support of activities to reduce the risk of illicit trade in, and excessive accumulation of, Small Arms and Light Weapons in the region covered by the Organisation for Security and Cooperation in Europe (OSCE)
 Type: Decision
 Subject Matter: defence;  Europe;  politics and public safety;  Asia and Oceania;  international security;  world organisations
 Date Published: 2012-10-26

 26.10.2012 EN Official Journal of the European Union L 297/29 COUNCIL DECISION 2012/662/CFSP of 25 October 2012 in support of activities to reduce the risk of illicit trade in, and excessive accumulation of, Small Arms and Light Weapons in the region covered by the Organisation for Security and Cooperation in Europe (OSCE) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 26(2) thereof, Whereas: (1) On 15-16 December 2005, the European Council adopted the EU Strategy to combat the illicit accumulation of and trafficking in small arms and light weapons (SALW) and their ammunition (EU SALW Strategy). That Strategy underlined that, in order to minimise the risk posed by the illicit trade in and excessive accumulation of SALW, particular attention should be paid to the enormous accumulations of SALW stockpiled in Eastern and South-Eastern Europe, and the ways by which they are disseminated in conflict zones. (2) The EU SALW Strategy identifies among its objectives the fostering of effective multilateralism so as to forge mechanisms, whether international, regional or within the Union and its Member States, for countering the supply and destabilising spread of SALW and their ammunition. In its Action Plan, the Strategy singles out the Organisation for Security and Cooperation in Europe (OSCE) as one of the regional organisations with which cooperation should be developed. In particular it contains dedicated provisions on the support to be provided to the OSCE action to combat the illicit trade in SALW and their ammunition and the destruction of OSCE Participating States' (Participating States) surplus stocks. (3) On 24 November 2000, the Participating States adopted the OSCE SALW Document that committed them to establishing and implementing effective national controls on transfers of SALW, including export and brokering controls. That Document also emphasises the destabilising effects that the excessive accumulation of SALW and poor stockpile management and security can have on national, regional and international security. It identifies destruction as the preferred method for the disposal of surplus SALW. (4) On 26 May 2010, Participating States adopted the OSCE Plan of Action on SALW, where reference is made, inter alia, to the need to establish or reinforce the legal framework of Participating States for lawful brokering activities, to strengthen commitments on the stockpile management and security of SALW, and to strengthen Participating States commitment to destroy surplus and illicit SALW, and means to improve their capacity for the destruction of surplus and illicit SALW. (5) On 23 June 2003, the Council adopted Common Position 2003/468/CFSP on the control of arms brokering (1), requiring Member States to take all necessary measures, including a clear legal framework for lawful brokering activities, to control brokering activities taking place within their territory, and encouraging them to consider controlling brokering activities outside of their territory carried out by brokers of their nationality resident or established in their territory. (6) On 8 December 2008, the Council adopted Common Position 2008/944/CFSP defining common rules governing control of exports of military technology and equipment (2). Common Position 2008/944/CFSP establishes a set of criteria that guide Member States in the assessment of conventional arms export, re-export and brokering applications. It requires Member States to use their best endeavours to encourage other States, which export military technology or equipment, to apply the criteria of that Common Position, HAS ADOPTED THIS DECISION: Article 1 1. For the purpose of promoting peace and security, and effective multilateralism at global and regional levels, the Union shall pursue the following objectives:  enhancing peace and security in the neighbourhood of the Union, by reducing the threat posed by the illicit trade and excessive accumulation of SALW in the OSCE region,  supporting effective multilateralism at regional level by encouraging the action of the OSCE to prevent the excessive accumulation of, and the illicit trade in, SALW and their ammunition. 2. In order to achieve the objective referred to in paragraph 1, the Union shall undertake the following projects:  organising a regional training workshop for relevant Participating States' officials responsible for brokering controls on SALW,  security upgrades to SALW stockpile storage sites in Belarus and Kyrgyzstan,  the destruction of surplus SALW in Belarus and Kyrgyzstan to prevent their diversion to illegal trade,  the introduction of a SALW inventory management application to improve stockpile, record keeping, and tracing of SALW and conventional ammunition in several Participating States. A detailed description of these projects is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (HR) shall be responsible for the implementation of this Decision. 2. The technical implementation of the projects referred to in Article 1(2) shall be carried out by two implementing agencies: (a) the OSCE Secretariat shall implement:  the regional training workshop for relevant Participating States' officials on brokering controls on SALW,  the security upgrades to stockpile depots of conventional weapons and ammunition in Kyrgyzstan,  the destruction of surplus SALW in Belarus and Kyrgyzstan to prevent their diversion to illegal trade, and  the introduction of SALW inventory software to improve stockpile management, record keeping and tracing of weapons; (b) the United Nations Development Programme Office in Belarus (UNDP Belarus Office) shall implement security upgrades to stockpile depots of conventional weapons and ammunition in Belarus. 3. The OSCE Secretariat and the UNDP Belarus Office shall perform their tasks under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with the OSCE Secretariat and the UNDP Belarus Office. Article 3 1. The financial reference amount for the implementation of the projects referred to in Article 1(2) shall be EUR 1 680 000. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude financing agreements with the OSCE Secretariat and the UNDP Belarus Office. The agreements shall stipulate that the OSCE Secretariat and the UNDP Belarus Office have the obligation to ensure the visibility of the Union contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreements referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreements. Article 4 The HR shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by the OSCE Secretariat and the UNDP Belarus Office. These reports shall form the basis for the evaluation carried out by the Council. The Commission shall provide information on the financial aspects of the implementation of the projects referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 36 months after the date of conclusion of the financing agreements referred to in Article 3(3) or 6 months after the date of its adoption if no financing agreement has been concluded within that period. Done at Luxembourg, 25 October 2012. For the Council The President E. MAVROU (1) OJ L 156, 25.6.2003, p. 79. (2) OJ L 335, 13.12.2008, p. 99. ANNEX 1. Objectives The overall objective of this Decision is the promotion of peace and security in the neighbourhood of the Union, by reducing the threat posed by the illicit trade in and excessive accumulation of SALW in the OSCE region. This Decision also aims at promoting effective multilateralism at regional level by supporting the action of the OSCE to prevent the excessive accumulation of, and the illicit trade in, SALW and their ammunition. Such activities include the destruction of SALW surpluses in the OSCE region, improvement of security and management of weapons stockpiles, development of appropriate tools for record keeping of weapons, and enhancement of conventional arms transfer controls, in particular brokering. 2. Description of the projects 2.1. Organisation of a regional training workshop for relevant Participating States officials on brokering controls on SALW 2.1.1. Objective of the project  To raise awareness and improve implementation by Participating States of existing international and regional commitments in the field of SALW brokering controls;  To analyse best practices and lessons learnt from other countries/regions and identify their applicability to participants needs. 2.1.2. Description of the project  Organisation by the OSCE Secretariat of a three-day regional workshop for relevant state officials from up to 15 Participating States. Representatives of relevant international and regional organisations, and other experts, including experts from the Union, will participate in the event. Up to 70 participants will attend the event. The detailed concept paper and agenda of the event will be developed by the OSCE Secretariat, in coordination with the HR and relevant Council bodies. 2.1.3. Expected results of the project  Improved brokering controls on SALW in Participating States invited to participate in the workshop;  Reduced risks of illegal brokering activities and illegal trade in SALW, and consequently improved security for populations, groups and individuals adversely affected by the illegal trade in SALW. 2.1.4. Seminar venues The OSCE Secretariat will propose potential venues for the regional seminar, which will then be endorsed by the HR, in consultation with the competent Council bodies. 2.1.5. Project beneficiaries  State officials and national authorities of Participating States responsible for SALW transfer controls;  Populations, groups and individuals adversely affected by the illegal trade in SALW. 2.2. Security upgrades of stockpile depots of conventional weapons and ammunition in Belarus and Kyrgyzstan 2.2.1. Objective of the project  To improve security and stockpile management in up to two SALW storage sites in Belarus, and up to three SALW storage sites in Kyrgyzstan;  To contribute to improved security in Central Asia and Eastern Europe, and to reduce the risk of illicit trade in SALW. 2.2.2. Description of the project  Upgrading of security systems in up to two SALW storage sites in Belarus, in accordance with OSCE Best Practices on SALW, including through the installation and/or refurbishment of necessary electrical installations, primary fire-fighting capability, perimeter fencing and lighting, intruder detection and alarm systems, as well as telecommunications equipment for enhanced security;  Improvement and/or establishment of up to three SALW storage sites in Kyrgyzstan, in accordance with OSCE Best Practices on SALW, including through installation and/or refurbishment of perimeter fencing and lightning, secure storage building doors and windows, intruder alarm systems, close circuit television cameras (CCTV) and telecommunications equipment. The OSCE Secretariat and the UNDP Belarus Office will identify in cooperation with relevant Belarusian and Kyrgyz authorities the storage sites in need of security upgrades and will define the exact sites to be upgraded with the support of this Decision, in consultation with the HR and competent Council bodies. All activities except those related to upgrades of SALW storage sites in Belarus will be implemented by the OSCE Secretariat. In Belarus, the activities will be implemented by the UNDP Belarus Office because the OSCE does not have an appropriate representation and legal status in Belarus and also because the implementation of this part of the project by the UNDP Belarus Office is more cost-effective in comparison to a Vienna-based project management by the OSCE. The role of the OSCE in the overall project coordination and implementation oversight related to the selection of storage sites and safety and security measures to be implemented, annual work plans, quality control of completed works and the national contribution of the government of Belarus will remain. The Governments of Belarus and Kyrgyzstan will provide support to the project through financial contribution and/or in-kind contribution, as appropriate. 2.2.3. Expected results of the project  Improved physical security and stockpile management of up to two SALW storage sites in Belarus, and up to three SALW storage sites in Kyrgyzstan;  Reduction of the risk of illicit trade in SALW and conventional arms, and improvement of security in Eastern Europe and Central Asia. 2.2.4. Beneficiaries of the project  Ministries of Defence in Belarus and Kyrgyzstan;  Populations, groups and individuals adversely affected by the illegal trade in SALW. 2.3. Destruction of surplus SALW in Belarus and Kyrgyzstan to prevent their diversion to illegal trade 2.3.1. Objective of the project  To reduce the risk of illicit trade in SALW by destroying surplus weapons in the possession of relevant national authorities in Belarus and Kyrgyzstan. 2.3.2. Description of the project  Destruction of up to 12 000 surplus pieces of SALW in Belarus;  Destruction of up to 2 000 surplus pieces of SALW and up to 51 Man-portable air-defence systems (MANPADS) in Kyrgyzstan. The Governments of Belarus and Kyrgyzstan will provide support to the project through provision of facilities and equipment, and in-kind contribution, as appropriate. All activities except those related to upgrades of SALW storage sites in Belarus will be implemented by the OSCE Secretariat. In Belarus, the activities related to upgrades of SALW storage sites will be implemented by the UNDP Belarus Office because the OSCE does not have an appropriate representation and legal status in Belarus and also because the implementation of this part of the project by the UNDP Office Belarus is more cost-effective in comparison to a Vienna-based project management by the OSCE. The role of the OSCE in the overall project coordination and implementation oversight related to the selection of storage sites and safety and security measures to be implemented, annual work plans, quality control of completed works and the national contribution of the government of Belarus will remain. 2.3.3. Expected results of the project  Destruction of parts of SALW and MANPADS surpluses in Belarus and Kyrgyzstan;  Reduction of the risk of illicit trade in SALW and improvement of security in Eastern Europe and Central Asia. 2.3.4. Beneficiaries of the project  Ministries of Defence in Belarus and Kyrgyzstan;  Populations, groups and individuals adversely affected by the illegal trade in SALW. 2.4. Introduction of SALW inventory software to improve stockpile management, record keeping, and tracing of weapons 2.4.1. Objective of the project  To improve SALW and conventional ammunition stockpile management and record keeping in up to eight Participating States, thus reducing the risk of illicit trade in SALW and conventional ammunition. 2.4.2. Description of the project  Presentation of the SALW inventory application to interested Participating States for up to 20 people;  Expert meetings in up to eight Participating States to evaluate the compatibility of the SALW inventory application to national requirements and follow-up with regard to national procedures and legislation;  Technical adjustments to the SALW inventory application in up to eight Participating States to provide for compatibility with agreed technical requirements, in cooperation with the UNDP Belarus Office and the Ministry of Defence of Belarus;  Translation of the SALW inventory application in up to three state languages (in total) as required in the Participating States introducing the SALW inventory application;  Limited provision of hardware to up to eight Participating States, where necessary;  Installation of the electronic record-keeping system in up to eight Participating States;  Developing of a training curriculum for up to eight Participating States (two modules  for staff at military headquarters in the capitals of the selected Participating States, and staff at storage sites);  Conducting training in up to eight Participating States according to the training curriculum above. 2.4.3. Expected results of the project  Improvement and standardisation of SALW and conventional ammunition stockpile management and record keeping in up to eight Participating States;  Reduction of the risk of illicit trade in SALW and conventional ammunition in the OSCE region. 2.4.4. Beneficiaries of the project  Ministries of Defence of up to eight Participating States;  Populations, groups and individuals adversely affected by the illegal trade in SALW. The OSCE Secretariat will identify in consultation with the HR and competent Council bodies the Participating States which will benefit from the project. 3. Duration The total estimated duration of the projects will be 36 months. 4. Technical Implementing entity The technical implementation of this Decision will be entrusted to the OSCE Secretariat and the UNDP Belarus Office which will perform its task under the responsibility of the HR. 5. Reporting The OSCE Secretariat and the UNDP Belarus Office will prepare regular reports, as well as reports after the completion of each of the activities described. The reports should be submitted to the HR no later than six weeks after the completion of relevant activities. 6. Estimated total cost of the project and EU financial contribution The total cost of the projects is EUR 1 680 000.